

AGREEMENT OF LEASE
 
This Agreement of Lease (“Lease”) between the parties set forth below
incorporates the Basic Lease Provisions and the General Lease Provisions
attached hereto.  In addition to other terms elsewhere defined in this Lease,
the following terms whenever used in this Lease shall have only the meanings set
forth in this Section, unless such meanings are expressly modified, limited or
expanded elsewhere herein.


1.
 BASIC LEASE PROVISIONS:

 
1.
Effective Date:
 
__________________, 2011
       
2.
Tenant:
 
Healthwarehouse.com, Inc., a Delaware corporation
       
3.
Landlord:
 
CIVF I-KY1M01-KY1M06 & KY1W01, LLC, a Delaware limited liability company
       
4.
Premises:
 
The space in the Building cross-hatched on Exhibit A, containing approximately
28,494 rentable square feet (“Rentable Area”) (more or less) of area referred
herein as Suite 1.
       
5.
Building:
 
That certain approximately 62,600 square foot warehouse building located at 7107
Industrial Road, Florence, Kentucky.
       
6.
Land:
 
That certain tract of real property more particularly described on Exhibit B
hereto.
       
7.
Property:
 
The Land and all improvements located thereon.
       
8.
Initial Term:
 
Sixty-six (66) full calendar months
       
9.
Commencement Date (Paragraph 2):
 
Upon Substantial Completion of the Tenant Improvements as set forth in Exhibit C
       
10.
Expiration Date (Paragraph 2):
 
The last day of the 66th full calendar month of the Initial Term
       
11.
Base Rent (Paragraph 4):
   



Months:
 
Annual Rate per Rentable Area:
   
Monthly Rate:
 
1
 through
6
, inclusive
  $ 0.00 p.s.f.     $ 0.00 *
7
through
30
, inclusive
  $ 1.85 p.s.f.     $ 4,392.83  
31
through
54
, inclusive
  $ 2.10 p.s.f.     $ 4,986.45  
55
through
66
, inclusive
  $ 2.35 p.s.f.     $ 5,580.08  

 
* Tenant shall not be responsible for the payment of Base Rent during Months 1-6
of the Initial Term; provided, however, Tenant shall remain responsible for the
payment of Estimated Initial Monthly Expenses during Months 1-6 of the Initial
Term..
 
12.
Installment Payable Upon Execution:
 
$6,173.70 (first month’s Base Rent and Estimated Initial Monthly Expenses)
       
13.
Tenant’s Pro Rata Share (Paragraph 4):
 
45.52% (28,494/62,600)
       
14.
Estimated Initial Monthly Expenses (Paragraph 4):
 
Taxes = $664.86, Insurance = $94.98, CAM = $1,021.04 (Property Management Fees
included in CAM estimate), Total = $1,780.88
       
15.
Security Deposit (Paragraph 26):
 
None


 
1

--------------------------------------------------------------------------------

 


16.
Rent Payment Address:
 
STANDARD MAIL:
     
DCT Industrial Op Partnership LP
     
c/o DCT Property Management LLC
     
Department 1379
     
Denver, CO  80256
             
OVERNIGHT MAIL:
     
U.S. Bank Denver Lockbox
     
Attn: DCT Industrial Op Ptnsp. Dept #1379
     
10035 East 40th Avenue
     
Denver, CO  80238
       
17.
Tenant Improvements:
 
SEE EXHIBIT C
       
18.
Permitted Use of the Premises (Paragraph 3):
 
General warehouse and distribution and office space.
       
19.
Tenant’s Business:
 
On-line pharmaceutical sales and distribution
       
20.
Landlord’s Address:
 
518 17th Street, Suite 800
     
Denver, Colorado 80202
     
Attention: Legal Department
 
With a copy to:
 
4701 Creek Road
     
Suite 230
     
Cincinnati, OH 45242
       
21.
Tenant’s Address:
 
Attn: Aniket Dhadphale
     
7107 Industrial Road
     
Florence, KY 41042
       
22.
Guarantor:
 
None
       
23.
Landlord’s Broker(s) (Paragraph 31):
 
Mike Lowe and Doug Whitten
     
CB Richard Ellis
     
PNC Center
     
201 E. Fifth Street, Suite 100
     
Cincinnati, OH 45202
       
24.
Tenant’s Broker:
 
Tim Schenke
     
201 E. Fifth Street, Suite 1200
     
Cincinnati, OH 45202


 
2

--------------------------------------------------------------------------------

 


25.
Additional Agreements:
 
EXHIBIT A – Premises
     
EXHIBIT B – Legal Description of Property
     
EXHIBIT C – Construction Work Letter (Turnkey)
     
EXHIBIT D – Rules and Regulations
     
EXHIBIT E – HVAC Maintenance Contract
     
EXHIBIT F – Move-Out Conditions
     
EXHIBIT G – Renewal Option
     
EXHIBIT H – Right of First Offer
     
EXHIBIT I – Lease Confirmation Certificate
     
EXHIBIT J – Alterations and Improvements
     
EXHIBIT J-1 – Office Plan
     
EXHIBIT J-2 – Resurfacing Specs



LANDLORD:
 
TENANT:
CIVF I-KY1M01-KY1M06 & KY1W01, LLC,
 
Healthwarehouse.com, Inc., a Delaware corporation
a Delaware limited liability company
         
By:  
DCT Industrial Value Fund I, L.P.,
     
a Delaware limited partnership,
     
its Sole Member
             
By:  
DCT Industrial Value Fund I, Inc.
       
a Maryland corporation, its General Partner
   



By:
     
 
By:
     
Name:
William E. Chester
 
Name:  
     
Title:
Vice President
 
Title:
     
Date:
     
 
Date:
     


 
3

--------------------------------------------------------------------------------

 

GENERAL LEASE PROVISIONS


2.           COMMENCEMENT.  The Initial Term of this Lease shall be for the
period shown in Item 8 of the Basic Lease Provisions (the “Lease Term”),
commencing on date that the Tenant Improvements are Substantially Completed (the
“Commencement Date”).  Unless earlier terminated in accordance with the
provisions hereof, the Initial Term of this Lease shall be the period shown in
Item 8 of the Basic Lease Provisions and Tenant shall be entitled to one
Extension Term as set forth in and subject to the terms of Exhibit G attached
hereto.  This Lease shall be a binding contractual obligation effective upon
execution hereof by Landlord and Tenant, notwithstanding the later commencement
of the Lease Term.  The terms “Tenant Improvements” and “Substantial Completion”
or “Substantially Completed” are defined in the attached Exhibit C Work
Letter.  Except as otherwise provided herein, Tenant accepts the Premises in its
current “AS-IS”, “WHERE-IS” and “WITH ALL FAULTS” condition and Landlord shall
have no obligation to refurbish or otherwise improve the Premises for the Lease
Term.
 
Upon the Commencement Date, the parties hereto shall execute a written statement
in the form attached hereto as Exhibit I, attached hereto and by this reference
incorporated herein (the “Lease Confirmation Certificate”) confirming
the  Commencement Date of the Lease, the Expiration Date of the Initial Term of
the Lease and the Base Rent schedule during the Initial Term of the Lease, but
the enforceability of this Lease shall not be affected should either party fail
or refuse to execute such statement.
 
3.            USE.
 
(a)           The Premises shall be used only for the purpose set forth in Item
18 of the Basic Lease Provisions and for reasonable and customary uses ancillary
thereto, and shall not be used for any other purpose.  Landlord shall have the
right to deny its consent to any change in the permitted use of the Premises in
its sole and absolute discretion.
 
(b)           Outside storage including, without limitation, drop shipments,
dock storage, trucks and other vehicles, is prohibited without Landlord’s prior
written consent.  Tenant shall obtain, at Tenant’s sole cost and expense, any
and all licenses and permits necessary for Tenant’s contemplated use of the
Premises.  Tenant shall comply with all existing and future governmental laws,
ordinances and regulations applicable to the use of the Premises, as well as all
reasonable requirements of Landlord’s insurance carrier.  Tenant shall not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise or
vibrations to emanate from the Premises, nor take any other action which would
constitute a nuisance or which would disturb or endanger any other tenants of
the Property, or unreasonably interfere with such other tenants’ use of their
respective space.  Tenant shall not receive, store or otherwise handle any
product, material or merchandise which is explosive or highly inflammable.
 
(c)           If any Legal Requirement shall, by reason of the nature of
Tenant’s particular use or occupancy of the Premises (as opposed to laws that
generally apply to use of the Premises or Property), impose any duty upon Tenant
or Landlord with respect to (i) modification or other maintenance of the
Premises or the Property, or (ii) the use, alteration or occupancy thereof,
Tenant shall comply with such Legal Requirements at Tenant’s sole cost and
expense.  Notwithstanding the foregoing, Tenant, at its sole cost and expense,
shall be responsible for the Premises complying with all sprinkler and high pile
storage Legal Requirements.  If the Building and/or the Premises is determined
by applicable governmental agencies to not be in compliance with Legal
Requirements applicable to the Property as of the Commencement Date and such
non-compliance is not related to Tenant’s particular use or occupancy of the
Premises, then Landlord shall be fully responsible, at its sole cost and expense
(which shall not be included in CAM), for making all alterations and repairs to
the Property and/or the Premises required by such governmental agencies so that
the Property and/or the Premises complies with all such Legal Requirements.  The
term “Legal Requirements” shall mean all covenants and restrictions of record
(if any), laws, statutes, building and zoning codes, ordinances, and
governmental orders, conditions of approval, rules and regulations (including,
but not limited to, Title III of the Americans With Disabilities Act of 1990),
as well as the same may be amended and supplemented from time to time,
including, without limitation, all Legal Requirements that pertain to the
building structure.  Notwithstanding the foregoing sentence, if there is a “new”
Legal Requirement (a Legal Requirement first enacted or made applicable to the
Property after the Commencement Date of this Lease) affecting the Property
(excluding the Premises), which require Landlord to make capital expenditures or
repairs to the Property (excluding the Premises) (a “New Legal Requirement”),
the annual amortized portion of such capital expenditures or repairs shall be
included in CAM which shall be reimbursed by the tenants in the Property over a
commercially reasonable period not to exceed 10 years.  Subject to applicable
New Legal Requirements (including any “grandfather” provisions pertaining
thereto), Landlord agrees to maintain the Property (except the Premises) in
compliance with all Legal Requirements.
 
 
4

--------------------------------------------------------------------------------

 

(d)           Tenant shall not at any time use or occupy the Premises in
violation of the certificates of occupancy issued for the Building or the
Premises or the restrictive covenants pertaining to the Building or the
Premises, and in the event that any architectural control committee or
department of the State or the city or county in which the Property is located
shall at any time contend or declare that the Premises are used or occupied in
violation of such certificate or certificates of occupancy or such restrictive
covenants, Tenant shall, upon five (5) days’ notice from Landlord or any such
governmental agency, immediately discontinue such use of the Premises (and
otherwise remedy such violation).  Tenant shall not place weight upon any
portion of the Premises exceeding the structural floor load (per square foot of
area) which such area was designated (and is permitted by Legal Requirements) to
carry or otherwise use any Building system in excess of its capacity or in any
other manner which may damage such system or the Building.  Tenant shall not
create within the Premises a working environment with a density of greater than
two (2) persons per 1,000 square feet of rentable area.
 
4.           RENT. Tenant shall pay the Base Rent (as defined in Item 11 of the
Basic Lease Provisions), Additional Rent (hereinafter defined) and any other
amounts required to be paid by Tenant to Landlord under this Lease (collectively
referred to as “Rent”) during the Lease Term, in advance, on the first day of
each calendar month, or as otherwise set forth in this Lease, without setoff or
deduction, at the address set forth in Item 16 of the Basic Lease Provisions and
without relief from valuation and appraisement laws.  In the event any Rent is
due for a partial calendar month or year, the Rent shall be equitably adjusted
to reflect that portion of the Lease Term within such month or year.  All
accrued Rent shall survive the expiration or earlier termination of the Lease
Term.  The obligation of Tenant to pay Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations.  The first
full monthly installment of Base Rent (as set forth in Item 12 of the Basic
Lease Provisions) shall be payable upon Tenant’s execution of this Lease.
 
(a)          Base Rent. Tenant shall pay to Landlord, as Base Rent, the sums and
amounts set forth in Item 11 of the Basic Lease Provisions.
 
(b)          Additional Rent.  Tenant shall pay to Landlord, as Additional Rent,
Rent Tax and Tenant’s Pro Rata Share of the Taxes, Insurance and CAM charges (as
such terms are hereinafter defined) incurred by Landlord for and on behalf of
the Property.
 
(i)           Rental Taxes. If any governmental taxing authority levy, assess,
or impose any tax, excise or assessment (other than income or franchise tax)
upon or against the rents payable by Tenant to Landlord (“Rent Tax”), either by
way of substitution for or in addition to any existing tax on land, buildings or
otherwise, Tenant shall directly pay, or reimburse Landlord for, the Rent Tax,
as the case may be.
 
(ii)          Taxes.  Taxes shall include, without limitation, any tax,
assessment (both general and special), trustees’ fee, impositions, license fees,
or governmental charge (herein collectively referred to as “Tax”) imposed
against the Property, or against any of Landlord’s personal property located
therein or the rents collected by Landlord therefrom (excluding any income or
franchise tax, unless such taxes are in substitution for ad valorem
taxes).  Taxes, as herein defined, are predicated upon the present system of
taxation in the State of Kentucky.  Therefore, if due to a future change in the
method of taxation any rent, franchise, use, profit or other tax shall be levied
against Landlord in lieu of any Tax which would otherwise constitute a “real
estate tax”, such rent, franchise, use, profit or other tax shall be deemed to
be a Tax for the purposes herein.  In the event Landlord is assessed with a Tax
which Landlord, in its sole discretion, deems excessive, Landlord may challenge
said Tax or may defer compliance therewith to the extent legally permitted; and,
in the event thereof, Tenant shall be liable for Tenant’s Pro Rata Share of all
reasonable costs in connection with such challenge.  The estimated monthly
amount of Tenant’s Pro Rata Share of Taxes is set forth in Item 14 of the Basic
Lease Provisions, which amount is subject to increase as provided for herein.
 
(iii)         Insurance.  Insurance shall include, without limitation, premiums
for liability, property damage, fire, workers compensation, rent and any and all
other insurance (herein collectively referred to as “Insurance”) which Landlord
deems necessary to carry on, for, or in connection with Landlord’s operation of
the Property.  In addition thereto, in the event Tenant’s use of the Premises
shall result in an increase of any of Landlord’s Insurance premiums, Tenant
shall pay to Landlord, upon demand, as Additional Rent, an amount equal to such
increase in Insurance.  Such payments of Insurance shall be in addition to all
premiums of insurance which Tenant is required to carry pursuant to Paragraph 19
of this Lease.  The estimated monthly amount of Tenant’s Pro Rata Share of
Insurance is set forth in Item 14 of the Basic Lease Provisions, which amount is
subject to increase as provided for herein.

 
5

--------------------------------------------------------------------------------

 

(iv)           Common Area Maintenance.  Common area maintenance charges
(hereinafter referred to as “CAM”) shall mean any and all costs, expenses and
obligations incurred by Landlord in connection with the operation, ownership,
management, repair and replacement, if necessary, of the Building and the
Property, including, without limitation, the following:  the maintenance, repair
and replacement, if necessary, of the downspouts, gutters and the non-structural
portions of the roof; the paving of all parking facilities, access roads,
driveways, truck ways, sidewalks and passageways; loading docks and access
ramps, trunk-line plumbing (as opposed to branch-line plumbing); common
utilities and exterior lighting; landscaping; snow removal; fire protection;
exterior painting and interior painting of the common areas of the Property;
market-rate management fees; additions or alterations made by Landlord to the
Property or the Building in order to comply with Legal Requirements (other than
those expressly required herein to be made by Tenant) or that are appropriate to
the continued operation of the Property or the Building as a bulk warehouse
facility in the market area, provided that the cost of additions or alterations
that are required to be capitalized for federal income tax purposes shall be
amortized on a straight line basis over a period equal to the lesser of the
useful life thereof for federal income tax purposes or 10 years; and all other
similar maintenance and repair expenses incurred by Landlord for or on behalf of
the Property.  Additionally, CAM does not include costs for any items which are
depreciable or amortizable by Landlord, debt service under mortgages or ground
rent under ground leases, costs of restoration resulting from fire or casualty
(except for Landlord’s deductible related thereto, not to exceed $25,000.00),
leasing commissions, the costs of renovating space for tenants depreciation,
fees or expenses of a related party in excess of the amount that would be paid
in an arm’s length transaction for materials or services of a similar quality,
legal expenses incident to Landlord’s enforcement of any lease (except as
otherwise may be expressly provided for herein), the cost of any work or
services performed exclusively for any tenants of the Building or the Property,
costs to correct any penalty or fine incurred by Landlord due to Landlord’s
violation of any Legal Requirements, or costs of repairs necessitated by
Landlord’s negligence or willful misconduct or for correcting any latent defects
or original design defects in the building construction, materials or
equipment.  The estimated monthly amount of Tenant’s Pro Rata Share of CAM is
set forth in Item 14 of the Basic Lease Provisions, which amount is subject to
increase as provided for herein.  Landlord shall at all times during the Lease
Term maintain, service and repair (and replace if necessary) common areas and
elements of the Building and Property in order to keep the same in good order
and condition, including, without limitation, the following: the downspouts,
gutters, and non-structural portion of the roof, the paving of all parking
facilities, access roads, driveways, truck ways, sidewalks, and passenger ways),
loading docks and access ramps, truck-line plumbing, common utilities and
exterior lighting, landscaping, snow removal, fire protection, exterior painting
and interior painting of the common areas.
 
(v)           Payment of Additional Rent.  Landlord shall have the right to
invoice Tenant monthly, quarterly, or otherwise from time to time (but in no
case more frequently than monthly nor less frequently than annually), for
Tenant’s Pro Rata Share of the actual Taxes, Insurance and CAM expenses payable
by Tenant under this Lease; and Tenant shall pay to Landlord, as Additional
Rent, those amounts for which Tenant is invoiced within thirty (30) days after
receipt of said invoice.
 
Alternatively, at Landlord’s election, Landlord shall have the right to invoice
Tenant monthly for Tenant’s Pro Rata Share of such Taxes, Insurance and CAM
expenses, as reasonably estimated by Landlord.  Any monies paid in advance to
Landlord by Tenant shall not accrue interest thereon.  Following the end of each
calendar year or property fiscal year, Landlord shall deliver a statement to
Tenant setting forth the difference between Tenant’s actual Pro Rata Share of
Taxes, Insurance and/or CAM expenses and the total amount of monthly payments,
paid by Tenant to Landlord.  Tenant shall thereafter pay to Landlord the full
amount of any difference between Tenant’s actual obligation over the total
amount of Tenant’s estimated payments, within thirty (30) days after receipt of
said statement; conversely, in the event Tenant’s estimated payments exceed
Tenant’s actual obligation, Landlord shall either refund the overpayment to
Tenant or credit said overpayment against Tenant’s monthly obligation in the
forthcoming year.
 
For purposes of this Lease, Tenant’s Pro Rata Share is hereinafter defined as a
fraction, the numerator of which shall be the square footage of the Premises,
and the denominator of which shall be the square footage of the rentable area of
the Building, which Pro Rata Share is hereby agreed to be as set forth in Item
13 of the Basic Lease Provisions.  In the event this Lease expires on a date
other than the end of a billing period, Tenant’s obligation with respect to any
amounts owed to Landlord shall survive the expiration of the Lease Term, and
shall be invoiced to Tenant when the same have been accurately determined or, at
Landlord’s option, such amounts shall be reasonably estimated by Landlord to
reflect the period of time the Lease was in effect during such billing period.
 
Landlord and Tenant acknowledge and agree that, in accordance with the terms and
conditions of this Lease, Tenant pays to Landlord Tenant’s Pro Rata Share (which
Tenant’s Pro Rata Share is, in accordance with Item 13 of the Basic Lease
Provisions, based on the total square footage of the Building) of (i) CAM, (ii)
Taxes, and (iii) Insurance.  Notwithstanding anything contained herein to the
contrary, however, to the extent Taxes, Insurance or any component of CAM are
allocable or attributable to a larger or smaller set of buildings than the
Building (or buildings) that comprises the Property, such Taxes, Insurance or
component of CAM shall first be allocated among all of such larger or smaller
(as applicable) set of buildings on a proportionate basis and, notwithstanding
anything contained herein to the contrary, Tenant shall only be responsible for
paying Tenant’s equitable or proportionate share (as reasonably determined by
Landlord) of any such amounts (or the excess of such amounts over the amounts
payable with respect to the applicable lease year, as the case may be).

 
6

--------------------------------------------------------------------------------

 

For a period of one (1) year following a year-end statement, Landlord shall keep
records showing in reasonable detail all expenses incurred by Landlord for
Taxes, Insurance and CAM expenses during such period covered in the year-end
statement.  Upon five (5) days prior written notice from Tenant, such records
shall be made available for inspection (“Audit”) at the office of Landlord’s
managing agent during normal business hours.  The Audit will be conducted at
Tenant’s expense by a certified public accountant licensed in the state in which
the Premises are situated who may be employed by Tenant (“Tenant’s Auditor”). 
Notwithstanding anything herein to the contrary, in no event shall Tenant’s
Auditor be compensated or paid on a contingency fee or other similar basis.  If
Tenant’s Audit reveals that the Taxes, Insurance and CAM expenses charged to
Tenant for such calendar year covered by the year-end statement exceed or were
less than Tenant’s Pro Rata Share of the actual expenses thereto, and such
variance is confirmed by Landlord’s certified public accountant, then Landlord
will reimburse Tenant for any overcharge, or Tenant will pay to Landlord any
undercharge, as applicable, promptly after such final determination.  In the
event of a confirmed overcharge of such expenses to Tenant in excess of 10% of
Tenant’s Pro Rata Share of actual expenses thereto in such year, Landlord also
shall reimburse Tenant for the reasonable cost of Tenant’s Audit, but not in
excess of an amount equal to 100% of the overcharge.  Notwithstanding the
aforesaid, unless Tenant (i) asserts specific errors within ninety (90) days
after receipt of any  year-end statement, or (ii) exercises such right to Audit
as granted hereunder within ninety (90) days after receipt of any year-end
statement, it shall be deemed that said year-end statement is correct and Tenant
shall have no further right to Audit Landlord’s records for Taxes, Insurance and
CAM expenses for the period covered in the year-end statement.
 
The terms and provisions of this Paragraph 4 shall survive the expiration or
earlier termination of this Lease.


5.           LATE CHARGE.  Tenant acknowledges and agrees that in the event
Tenant is late in the payment of any Rent or other charge due Landlord for a
period of five (5) days after which such rent or other charge is first due and
payable, Landlord will suffer damages that are extremely difficult to estimate
and, therefore, as a reasonable forecast of the damages that are likely to
result from such late payment, Tenant shall be assessed a late charge for
Landlord’s increased administrative expenses, which late charge shall be equal
to five percent (5%) of all overdue amounts owed Landlord.
 
6.           UTILITIES. Landlord agrees to supply water, gas, electricity and
sewer connections to the Premises.  Tenant shall pay for all gas, electricity,
water and sewer used by Tenant in, on or about the Premises, together with any
taxes, penalties, surcharges or the like pertaining thereto, and Tenant shall be
liable for all maintenance and equipment with respect to the continued operation
thereof including, without limitation, all electric light bulbs and tubes. In no
event shall Landlord be liable for any interruption or failure of any utility
servicing the Property.  Landlord may cause at Tenant’s expense any utilities
used by Tenant to be separately metered or charged directly to Tenant by the
provider.
 
7.           LANDLORD’S REPAIRS AND MAINTENANCE.  Landlord, at Landlord’s sole
cost and expense, shall maintain, repair and replace, if necessary, the
foundation, the structural portions of the roof and the exterior
walls.  Notwithstanding the aforesaid, in the event any such maintenance or
repairs are caused by the negligence of Tenant or Tenant’s employees, agents or
invitees, Tenant shall reimburse to Landlord, as Additional Rent, the cost of
all such maintenance and repairs within thirty (30) days after receipt of
Landlord’s invoice for same.  For purposes of this Paragraph, the term “exterior
walls” shall not include windows, plate glass, office doors, dock doors, dock
bumpers, office entries, or any exterior improvement made by Tenant.  Landlord
reserves the right to designate all sources of services in connection with
Landlord’s obligations under this Lease.
 
8.           TENANT’S REPAIRS AND MAINTENANCE. Except as provided below in the
Paragraph 8 or as otherwise provided in Paragraph 4(b)(iv) above with respect to
Landlord’s obligation relating to common and other areas, Tenant, at Tenant’s
sole cost and expense, shall at all times during the Lease Term and in
accordance with all Legal Requirements, maintain, service, repair and replace,
if necessary, and keep in good condition and repair all portions of the Premises
which are not expressly the responsibility of Landlord (as set forth in
Paragraph 7 above), including, but not limited to, fixtures, equipment and
appurtenances thereto, any windows, plate glass, office doors, dock doors and
ancillary equipment, all heating, ventilation and air conditioning equipment
serving the Premises, office entries, interior walls and finish work, floors and
floor coverings, water heaters, electrical systems and fixtures, sprinkler
systems, dock bumpers, dock levelers, trailer lights and fans, shelters/seals
and restraints, branch plumbing and fixtures, and pest extermination.  In
addition thereto, Tenant shall keep the Premises and the dock area servicing the
Premises in a clean and sanitary condition, and shall keep the common parking
areas, driveways and loading docks free of Tenant’s debris.  Tenant shall not
store materials, waste or pallets outside of the Premises, and shall timely
arrange for the removal and/or disposal of all pallets, crates and refuse owned
by Tenant which cannot be disposed of in the dumpster servicing the
Property.  If replacement of equipment, fixtures, and appurtenances thereto are
necessary, then Tenant shall replace the same with equipment, fixtures and
appurtenances of the same quality, and shall repair all damage done in or by
such replacement.  Such replacements for which Tenant is solely responsible
hereunder which are capital in nature and that are required to be capitalized
for federal income tax purposes shall be amortized on a straight line basis over
a period equal to the useful life thereof for federal income tax purposes, and
shall be amortized in accordance with the Formula (defined hereafter) over the
remainder of the Lease Term, without regard to any extension or renewal option
not then exercised.  The “Formula” shall mean that number, the numerator of
which shall be the number of months of the Lease Term remaining after the
replacement of any such capital replacement, and the denominator of which shall
be the amortization period (in months) equal to the useful life thereof for
federal income tax purposes. Landlord shall pay for such capital replacement and
Tenant shall reimburse Landlord, as Additional Rent, for its amortized share of
same (determined as hereinabove set forth) in equal monthly installments
throughout the remainder of the Lease Term, without regard to any extension or
renewal option not then exercised.
 
 
7

--------------------------------------------------------------------------------

 

Notwithstanding anything contained herein to the contrary, Tenant’s
responsibility with respect to repairs or replacements to the HVAC system
servicing the Premises shall be limited to $1,000.00 per occurrence per unit,
and Landlord shall be responsible for any repairs or replacements to such HVAC
system in excess of such amount, provided, however, such limitation shall not be
effective for any repairs or replacements necessitated due to the lack of
maintenance or misuse of, or damages caused by, Tenant, its agents, employees,
contractors, assignees, subtenants or invitees, nor shall such limitation be
effective after replacement of any HVAC unit or replacement of any particular
part of such HVAC system, in which case the costs related thereto shall be
solely borne by Tenant, regardless of cost.
 
As set forth on Exhibit E hereto, Tenant, at its own cost and expense, shall
enter into a regularly scheduled preventive maintenance/service contract with a
maintenance contractor approved by Landlord for servicing all hot water, heating
and air conditioning systems and equipment serving the Premises.  The service
contract must include all services suggested by the equipment manufacturer in
its operations/maintenance manual and an executed copy of such contract must be
provided to Landlord prior to the date Tenant takes possession of the
Premises.  Notwithstanding the aforesaid, Landlord shall have the option to
enter into a regularly scheduled preventative maintenance/service contract on
items for and on behalf of Tenant.  Such contract may include, without
limitation, all services suggested or recommended by the equipment manufacturer
in the operation and maintenance of such system.  In the event Landlord elects
such option, Tenant shall reimburse to Landlord, as Additional Rent, all of
Landlord’s costs in connection with said contract, as well as Landlord’s actual
costs of repair and maintenance of the HVAC system (subject to the limitations
set forth in the preceding paragraph).
 
Upon the expiration or earlier termination of this Lease, Tenant shall return
the Premises to Landlord in substantially the same condition as when received,
reasonable wear and tear and damages by fire or other casualty excepted.  Tenant
shall perform all repairs and maintenance in a good and workmanlike manner,
using materials and labor of the same character, kind and quality as originally
employed in, on or about the Property; and all such repairs and maintenance
shall be in compliance with all governmental and quasi-governmental laws,
ordinances and regulations, as well as all requirements of Landlord’s insurance
carrier.  In the event Tenant fails to properly perform any such repairs or
maintenance within a reasonable period of time following notice from Landlord,
Landlord shall have the option to perform such repairs on behalf of Tenant, in
which event Tenant shall reimburse to Landlord, as Additional Rent, the costs
thereof within thirty (30) days after receipt of Landlord’s invoice for same.


9.           ALTERATIONS. Tenant shall not make any alterations, additions or
improvements to the Premises or Property, except as provided in this Paragraph 9
(“Alterations”) without the prior written consent of Landlord.  Landlord hereby
consents to Tenant making the alterations and improvements set forth on Exhibit
J attached hereto and incorporated herein, subject to applicable Legal
Requirements, and subject, further, to Landlord’s approval of the plans and
specifications related thereto, as well as Landlord’s approval of the
contractors performing such alterations and improvements.  Tenant shall
otherwise have the right at any time during the Lease Term, without needing
Landlord’s prior written consent, to make cosmetic, non-material and
non-structural alterations to the Premises which cost shall not exceed Ten
Thousand Dollars ($10,000.00) in any one calendar year.  Tenant shall make no
Alterations to the Premises, including, without limitation any Alterations
(i) which will adversely impact the Building’s mechanical, electrical or
heating, ventilation or air conditioning systems, or (ii) which will adversely
impact the structure of the Building, or (iii) which are visible from the
exterior of the Premises or (iv) which will result in the penetration or
puncturing of the roof, without first obtaining Landlord’s prior written consent
or approval to such Alterations (which consent or approval shall be in the
Landlord’s sole and absolute discretion).  Notwithstanding the aforesaid,
Tenant, at Tenant’s sole cost and expense, may install such trade fixtures as
Tenant may deem necessary, so long as such trade fixtures do not penetrate or
disturb the structural integrity and support provided by the roof, exterior
walls or sub floors.  All such trade fixtures shall be constructed and/or
installed by contractors approved by Landlord, in a good and workmanlike manner,
and in compliance with all applicable governmental and quasi-governmental laws,
ordinances and regulations, as well as all requirements of Landlord’s insurance
carrier.
 
 
8

--------------------------------------------------------------------------------

 

Notwithstanding anything contained herein to the contrary, Landlord shall
contribute up to a maximum amount of $15,000.00 (the “TI Allowance”), toward the
costs of certain alterations to the Premises to be performed by Tenant, subject
to approval by Landlord of the plans and specifications related thereto
(“Initial Alterations”), which such payment shall be made by Landlord to Tenant
within 30 days following (i) completion of such Initial Alterations, (ii)
Landlord’s receipt of Tenant’s invoice substantiating the costs related thereto,
(iii) Landlord’s receipt of final lien waivers from all contractors and
subcontractors who did work on such Initial Alterations, and (iv) Landlord’s
receipt of a copy of the final permit approved by the applicable governing
authority to the extent required for such Initial Alterations.  Landlord shall
be under no obligation to pay for any Initial Alterations or other alterations
to the Premises in excess of the TI Allowance.  Further, such TI Allowance shall
only be available for Tenant’s use through December 31, 2011, and Tenant hereby
waives any and all rights to any unused portion of the TI Allowance remaining as
of January 1, 2012.
 
Upon the expiration or earlier termination of this Lease, Tenant shall remove
all trade fixtures and any other Alterations installed by Tenant in, on or about
the Premises; and, upon such removal, Tenant shall restore the Premises to a
condition substantially similar to that condition when received by
Tenant.  However, notwithstanding the aforesaid, upon Landlord’s written
election, such Alterations shall revert to Landlord and shall remain as
Landlord’s property.  In no event shall Landlord have any right to any of
Tenant’s trade fixtures; and, except as otherwise set forth in this Lease,
Tenant may remove such trade fixtures upon the termination of this Lease,
provided Tenant repairs any damage caused by such removal.  If Tenant does not
timely remove such property, then Tenant shall be conclusively presumed to have,
at Landlord’s election (i) conveyed such property to Landlord without
compensation or (ii) abandoned such property, and Landlord may dispose of or
store any part thereof in any manner at Tenant’s sole cost, without waiving
Landlord’s right to claim from Tenant all expenses arising out of Tenant’s
failure to remove the property, and without liability to Tenant or any other
person.  Landlord shall have no duty to be a bailee of any such personal
property.  If Landlord elects abandonment, Tenant shall pay to Landlord, upon
demand, any expenses incurred for disposition.
 
10.           DESTRUCTION. If the Premises or the Property are damaged in whole
or in part by casualty so as to render the Premises untenantable, and if the
damages cannot be repaired as reasonably determined by Landlord within one
hundred twenty (120) days from the date of said casualty, this Lease shall
terminate as of the date of such casualty.  If the damages can be repaired
within said one hundred twenty (120) days, and Landlord does not elect within
thirty (30) days after the date of such casualty to repair same, then either
party may terminate this Lease by written notice served upon the other.  In the
event of any such termination, the parties shall have no further obligations to
the other, except for those obligations accrued through the effective date of
such termination; and, upon such termination, Tenant shall immediately surrender
possession of the Premises to Landlord.  Should Landlord elect to make such
repairs, this Lease shall remain in full force and effect, and Landlord shall
proceed with all due diligence to repair and restore the Premises to a condition
substantially similar to that condition which existed prior to such
casualty.  In the event the repair and restoration of the Premises extends
beyond one hundred twenty (120) days after the date of such casualty due to
causes beyond the control of Landlord, this Lease shall remain in full force and
effect, and Landlord shall not be liable therefor; but Landlord shall continue
to complete such repairs and restoration with all due diligence.  Landlord and
Tenant acknowledge and agree that Rent shall abate during the period the
Premises is untenantable due to a casualty loss under this Paragraph 10.  In the
event only a portion of the Premises are untenantable, Tenant’s Rent shall be
equitably abated in proportion to that portion of the Premises which are so
unfit.
 
11.           INSPECTION. Upon prior written notice to Tenant (except in the
event of an emergency when no such notice shall be necessary), Landlord shall
have the right to enter and inspect the Premises at any reasonable time for the
purpose of ascertaining the condition of the Premises, or in order to make such
repairs as may be required or permitted to be made by Landlord under the terms
of this Lease; provided, however, Landlord shall use reasonable efforts to
minimize any disruption to Tenant’s business in the Premises during such entry
by Landlord.  Tenant shall have the duty to periodically inspect the Premises
and notify Landlord should Tenant observe a need for repairs or maintenance of
any obligation to be performed by Landlord under this Lease.  Upon receipt of
Tenant’s notice, Landlord shall have a commercially reasonable period of time to
make such repairs or maintenance.  In addition thereto, during the last six (6)
months of the Lease Term, Landlord shall have the right to enter the Premises at
any reasonable time for the purpose of showing the Premises to prospective
third-party tenants; and, during said six (6) months, Landlord shall have the
right to erect on the Property and/or Premises suitable signs indicating that
the Premises are available for lease.
 
Tenant shall give Landlord thirty (30) days written notice prior to Tenant
vacating the Premises, for the purpose of arranging a joint inspection of the
Premises with respect to any obligation to be performed therein by Tenant,
including, without limitation, the necessity of any repair or restoration of the
Premises.  In the event Tenant fails to notify Landlord of such inspection,
Landlord’s inspection after Tenant vacates shall be conclusively deemed correct
for purposes of determining Tenant’s responsibility for repairs and restoration.
 
12.           SIGNS. Tenant shall not place or permit any signs, lights, awnings
or poles in or about the Premises or the Property, other than the standard
building signage as per Landlord specifications, without the prior written
consent of Landlord; nor shall Tenant change the uniform architecture, paint,
landscape, or otherwise alter or modify the exterior of the Property without the
prior written consent of Landlord.
 
 
9

--------------------------------------------------------------------------------

 

13.         ASSIGNMENT AND SUBLETTING.
 
(a)           Tenant shall not directly or indirectly, by operation of law or
otherwise, assign, sublet, mortgage, hypothecate or otherwise encumber all or
any portion of its interest in this Lease or in the Premises or grant any
license in any person other than Tenant or its employees to use or occupy the
Premises or any part thereof without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.  Any such
attempted assignment, subletting, license, mortgage, hypothecation, other
encumbrance or other use or occupancy without the consent of Landlord shall be
null and void and of no effect.  Any mortgage, hypothecation or encumbrance of
all or any portion of Tenant’s interest in this Lease or in the Premises, any
grant of a license or sufferance of any person other than Tenant or its
employees to use or occupy the Premises or any part thereof, or any transfer by
operation  of law (whether voluntary or involuntary), merger, consolidation,
dissolution, liquidation or any assignment to a receiver or trustee in any
federal or state bankruptcy proceeding, shall be deemed to be an “assignment” of
this Lease.  In addition, as used in this Paragraph 13, the term “Tenant” shall
also mean any entity that has guaranteed Tenant’s obligations under this Lease,
and the restrictions applicable to Tenant contained herein shall also be
applicable to such guarantor.  Provided no event of monetary default has
occurred and is continuing under this Lease, upon thirty (30) days prior written
notice to Landlord, Tenant may, without Landlord’s prior written consent, assign
this Lease to an entity into which Tenant is merged or consolidated or to an
entity to which substantially all of Tenant’s assets are transferred or to an
entity controlled by or is commonly controlled with Tenant, provided (i) such
merger, consolidation, or transfer of assets is for a good business purpose and
not principally for the purpose of transferring Tenant’s leasehold estate, and
(ii) the assignee or successor entity has a tangible net worth, calculated in
accordance with generally accepted accounting principles (and evidenced by
financial statements in form reasonably satisfactory to Landlord) at least equal
to the tangible net worth of Tenant immediately prior to such merger,
consolidation, or transfer.  The term “controlled by” or “commonly controlled
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such controlled person or
entity; the ownership, directly or indirectly, of at least fifty-one
percent (51%) of the voting securities of, or possession of the right to vote,
in the ordinary direction of its affairs, at least fifty-one percent (51%) of
the voting interest in, any person or entity shall be presumed to constitute
such control.
 
(b)         No permitted assignment or subletting shall relieve Tenant of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder.  The acceptance of Rent by Landlord from any
other person shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any subletting or assignment.  Consent by
Landlord to one subletting or assignment shall not be deemed to constitute a
consent to any other or subsequent attempted subletting or assignment.  If
Tenant desires at any time to assign this Lease or to sublet the Premises or any
portion thereof, it shall first notify Landlord of its desire to do so and shall
submit in writing to Landlord all pertinent information relating to the proposed
assignee or sublessee, all pertinent information relating to the proposed
assignment or sublease, and all such financial information as Landlord may
reasonably request concerning the proposed assignee or subtenant.  Any approved
assignment or sublease shall be expressly subject to the terms and conditions of
this Lease.
 
(c)          At any time within thirty (30) days after Landlord’s receipt of the
information specified in subparagraph (b) above, Landlord may by written notice
to Tenant elect to terminate this Lease as to the portion of the Premises so
proposed to be subleased or assigned (which may include all of the Premises),
with a proportionate abatement in the Rent payable hereunder, provided, however,
that Landlord shall have no such termination right with respect to an assignment
of this Lease described in subparagraph (a) above that does not require
Landlord’s prior written consent.
 
(d)          Tenant acknowledges that it shall be reasonable for Landlord to
withhold its consent to a proposed assignment or sublease in any of the
following instances:
 
(i)           The assignee or sublessee is not, in Landlord’s reasonable
opinion, sufficiently creditworthy to perform the obligations such assignee or
sublessee will have under this Lease;
 
(ii)          The intended use of the Premises by the assignee or sublessee is
not the same as set forth in this Lease or otherwise reasonably satisfactory to
Landlord;
 
(iii)         The intended use of the Premises by the assignee or sublessee
would materially increase the pedestrian or vehicular traffic to the Premises or
the Property;
 
(iv)         Occupancy of the Premises by the assignee or sublessee would, in
the good faith judgment of Landlord, violate any agreement binding upon
Landlord, or the Property with regard to the identity of tenants, usage in the
Property, or similar matters;

 
10

--------------------------------------------------------------------------------

 

(v)           The assignee or sublessee is then actively negotiating with
Landlord or has negotiated with Landlord within the previous six (6) months, or
is a current tenant or subtenant within the Premises or Property;
 
(vi)          The identity or business reputation of the assignee or sublessee
will, in the good faith judgment of Landlord, tend to damage the goodwill or
reputation of the Premises or Property; or
 
(vii)         In the case of a sublease, the subtenant has not acknowledged that
the Lease controls over any inconsistent provision in the sublease.
 
The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease.
 
(e)           Any consent by Landlord to any assignment or subletting shall
apply only to the specific transaction thereby authorized.  Such consent shall
not be construed as (i) a waiver of the duty of Tenant, or the assigns of
Tenant, to obtain Landlord’s consent to any subsequent assignment or subletting
of all or any portion of Tenant’s interest in this Lease or in the Premises or
(ii) modifying or limiting the rights of Landlord under the covenant by Tenant
not to assign or sublet all or any portion of Tenant’s interest in this Lease or
in the Premises without obtaining the prior written consent of Landlord.
 
(f)           Notwithstanding any assignment or subletting, Tenant and any
guarantor or surety of Tenant’s obligations under this Lease shall at all times
during the Initial Term and any subsequent renewals or extensions remain fully
responsible and liable for the payment of the Rent and for compliance with all
of Tenant’s other obligations under this Lease. In the event that the Rent due
and payable by a sublessee or assignee (or a combination of the rental payable
under such sublease or assignment, plus any bonus or other consideration
therefor or incident thereto) exceeds the Rent payable under this Lease, then
Tenant, after the recovery of all reasonable expenses associated with the
sublease or assignment, including tenant improvement costs, architectural fees,
commissions, and any other commercially reasonable concessions provided, shall
be bound and obligated to pay Landlord, as additional rent hereunder, one-half
of all such excess Rent and other excess consideration within ten (10) days
following receipt thereof by Tenant.
 
(g)           If this Lease is assigned or if the Premises is subleased (whether
in whole or in part), or in the event of the mortgage, pledge, or hypothecation
of Tenant’s leasehold interest, or grant of any concession or license related to
the Premises, or if the Premises are occupied in whole or in part by anyone
other than Tenant, then upon a default by Tenant hereunder Landlord may collect
Rent from the assignee, sublessee, mortgagee, pledgee, party to whom the
leasehold interest was hypothecated, concessionee or licensee or other occupant
and, except to the extent set forth in the preceding paragraph, apply the amount
collected to the next Rent payable hereunder; and all such Rent collected by
Tenant shall be held in deposit for Landlord and immediately forwarded to
Landlord.  No such transaction or collection of Rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.
 
(h)           Should Tenant request of Landlord the right to assign or sublet
its rights under this Lease, Landlord shall charge Tenant and Tenant shall pay
to Landlord the actual cost of Landlord’s legal fees and administrative costs up
to a maximum amount of One Thousand and No/100 Dollars ($1,000.00).
 
14.           DEFAULT.  This Lease and Tenant’s right to possession of the
Premises is made subject to and conditioned upon Tenant performing all of the
covenants and obligations to be performed by Tenant hereunder, at the times and
pursuant to terms and conditions set forth herein.  If Tenant (i) fails to pay
any Rent or other charge when the same is due and such monetary default
continues to exist in full or part at the expiration of ten (10) days after
written notice is given by Landlord to Tenant; provided, however, Landlord shall
only be obligated to provide such written notice to Tenant two (2) timed within
any calendar year and in the event Tenant fails to timely pay Rent or any other
sums for a third time during any calendar year, then Tenant shall be in default
for such late payment and Landlord shall have no obligation or duty to provide
notice of such non-payment to Tenant prior to declaring an event of default
under this Lease, (ii) fails to comply with or observe any other provision of
this Lease and such failure shall continue for thirty (30) days after written
notice to Tenant except that if such failure can not reasonably be cured within
such 30 day period, Tenant shall be afforded such additional cure period as
shall be reasonably necessary to effect cure (provided that Tenant is acting in
good faith and with constant diligence to cure such failure); (iii) makes an
assignment for the benefit of creditors, (iv) vacates or abandons the Premises
for more than thirty (30) days, (v) files or has filed against it a petition in
bankruptcy, (vi) has a receiver, trustee or liquidator appointed over a
substantial portion of its property, or (vii) is adjudicated insolvent (each of
the foregoing each being referred to hereafter as a “Default”), then Tenant
shall be in default under this Lease.  In the event of a Default under this
Lease by Tenant, Landlord may either (a) terminate this Lease, or (b) terminate
Tenant’s right of possession to the Premises without terminating this Lease.  In
either event, Landlord shall have the right to dispossess Tenant, or any other
person in occupancy, together with their property, and re-enter the
Premises.  Upon such re-entry, Tenant shall be liable for all expenses incurred
by Landlord in recovering the Premises, including, without limitation, clean-up
costs, legal fees, removal, storage or disposal of Tenant’s property, and
restoration costs.  Notwithstanding the foregoing, in the event of the filing of
a bankruptcy or similar proceeding against (rather than by) Tenant, Tenant shall
not be deemed in Default hereunder if such proceeding is vacated within ninety
(90) days after the filing thereof.
 
 
11

--------------------------------------------------------------------------------

 

In the event Landlord elects to terminate this Lease, all Rent through the
effective date of termination shall immediately become due, together with any
late fees payable to Landlord and the aforesaid expenses incurred by Landlord to
recover possession, plus an amount equal to all tenant concessions granted to
Tenant including, but not limited to, free or reduced rent, all tenant finish
constructed in, on or about the Premises, or any contribution paid to Tenant in
lieu thereof.
 
In the event Landlord elects not to terminate this Lease, but only to terminate
Tenant’s right of possession to the Premises, Landlord may re-enter the Premises
without process of law if Tenant has vacated the Premises or, if Tenant has not
vacated the Premises by an action for ejection, unlawful detainer, or other
process of law.  No such dispossession of Tenant or re-entry by Landlord shall
constitute or be construed as an election by Landlord to terminate this Lease,
unless Landlord delivers written notice to Tenant specifically terminating this
Lease.  Upon Landlord recovering possession, to the extent required by law,
Landlord shall use reasonable efforts to mitigate its damages and relet the
Premises upon terms and conditions satisfactory to Landlord; however,
(i) Landlord shall have no duty to prioritize the reletting of the Premises over
the leasing of other vacant space in, on or about the Property, and
(ii) Landlord shall not be obligated to accept any prospective tenant proposed
by Tenant, unless such proposed tenant meets all of Landlord’s reasonable
leasing criteria.  Tenant shall remain liable for all past due Rent and late
fees, plus the aforesaid expenses incurred by Landlord to recover possession of
the Premises.  In addition, Tenant shall be liable for all Rent thereafter
accruing under this Lease, payable at Landlord’s election: (a) monthly as such
Rent accrues, in an amount equal to the Rent payable under this Lease less the
rent (if any) collected from any reletting, or (b) in a lump sum within thirty
(30) days after Landlord repossesses the Premises, in an amount equal to the
total Rent payable under this Lease for the unexpired term, in excess if the
then fair market rental value of the Premises, such lump sum discounted at the
rate of six percent (6%), per annum.  In the event the Premises are relet,
Tenant shall also be liable for all costs of reletting, including, without
limitation, any broker’s fees, legal fees, and/or tenant finish required to be
paid in connection with any reletting.
 
No payment of money by Tenant after the termination of this Lease, service of
any notice, commencement of any suit, or after final judgment for possession of
the Premises, shall reinstate this Lease or affect any such notice, demand or
suit, or imply consent for any action for which Landlord’s consent is
required.  Tenant shall pay all costs and reasonable attorney’s fees incurred by
Landlord from enforcing the covenants of this Lease.  Should Landlord elect not
to exercise its rights in the event of a Default, it shall not be deemed a
waiver of such rights as to subsequent Defaults.  All of the aforesaid remedies
afforded Landlord under this Lease shall be cumulative and nonexclusive of each
other and shall be in addition to, and not in lieu of, any right or remedy which
may be available to Landlord at law or in equity.
 
15.           HOLDOVER. Upon the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord, without demand, in as
good condition as when delivered to Tenant, reasonable wear and tear and damage
by other fire or casualty excepted.  If Tenant shall remain in possession of the
Premises after the termination of this Lease, and hold over for any reason,
Tenant shall be deemed guilty of unlawful detainer; or, at Landlord’s election,
Tenant shall be deemed a holdover tenant and shall pay to Landlord, in addition
to Additional Rent, monthly Base Rent equal to one hundred and fifty percent
(150%) of the total Base Rent payable hereunder during the last month prior to
any such holdover.  In addition, Tenant shall be liable for all damages incurred
by Landlord as a result of such holding over.  Should any of Tenant’s property
remain in, on or about the Premises after the termination of this Lease, it
shall be deemed abandoned, and Landlord shall have the right to store or dispose
of it at Tenant’s cost and expense.
 
16.           RIGHT TO CURE TENANT’S DEFAULT.  In the event Tenant is in Default
under any provision of this Lease, other than for the payment of Rent, and
Tenant has not cured same within ten (10) days after receipt of Landlord’s
written notice, Landlord may cure such Default on behalf of Tenant, at Tenant’s
expense.  Landlord may also perform any obligation of Tenant, without notice to
Tenant, should Landlord deem the performance of same to be an emergency.  Any
monies expended by Landlord to cure any such Default(s), or resolve any deemed
emergency shall be payable by Tenant as Additional Rent.  If Landlord incurs any
expense, including reasonable attorney’s fees, in prosecuting and/or defending
any action or proceeding by reason of any emergency or Default, Tenant shall
reimburse Landlord for same, as Additional Rent, with interest thereon at twelve
percent (12%) annually from the date such payment is due Landlord.
 
 
12

--------------------------------------------------------------------------------

 

17.           HOLD HARMLESS.  Except to the extent caused by Landlord’s gross
negligence or willful misconduct, Tenant hereby releases, discharges and shall
indemnify, hold harmless and defend Landlord, at Tenant’s sole cost and expense,
from all losses, claims, liability, damages, and expenses (including reasonable
attorney’s fees) due to (i) any damage or injury to persons or property of third
persons, (ii) Tenant’s use or occupancy of the Premises, (iii) Tenant’s breach
of any covenant under this Lease, or (iv) Tenant’s use of any equipment,
facilities or property in, on, or adjacent to the Property.  In the event any
suit shall be instituted against Landlord by any third person for which Tenant
is hereby indemnifying and holding Landlord harmless, Tenant shall defend such
suit at Tenant’s sole cost and expense with counsel reasonably satisfactory to
Landlord; or, in Landlord’s discretion, Landlord may elect to defend such suit,
in which event Tenant shall pay Landlord, as Additional Rent, Landlord’s costs
of such defense.  This Paragraph shall survive the expiration or earlier
termination of this Lease.
 
18.           CONDEMNATION.  If the whole or any part of the Property or the
Premises shall be taken in condemnation, or transferred by agreement in lieu of
condemnation, which in Tenant’s reasonable judgment, materially adversely
affects Tenant’s Permitted Use of the Premises, or in Landlord’s reasonable
judgment, would materially interfere with or impair its ownership or operation
of the Property, then either Tenant or Landlord may terminate this Lease by
serving the other party with written notice of same, effective as of the taking
date.  If neither Tenant nor Landlord elect to terminate this Lease as
aforesaid, then this Lease shall terminate on the taking date only as to that
portion of the Premises so taken, and the Rent and other charges payable by
Tenant shall be reduced proportionally.  Landlord shall be entitled to, and
Tenant hereby assigns to Landlord any interests it might have in, the entire
condemnation award for all realty and improvements and the value of Tenant’s
leasehold interest.  Tenant shall, to the extent available from the condemning
authority and separately awarded to Tenant, be entitled to an award for Tenant’s
fixtures, personal property, and reasonable moving expenses only, provided
Tenant independently petitions the condemning authority for
same.  Notwithstanding the aforesaid, if any condemnation takes a portion of the
parking area the result of which does not reduce the minimum required parking
ratio below that established by local code or ordinance, this Lease shall
continue in full force and effect without modification.
 
19.           INSURANCE. Landlord shall maintain in full force and effect
policies of insurance covering the Property in an amount not less than ninety
percent (90%) of the Property’s “replacement cost”, as such term is defined in
the Replacement Cost Endorsement attached to such policy, insuring against
physical loss or damage generally included in the classification of “all risk”
or “special form” coverage.  Except as set forth below, such insurance shall be
for the sole benefit of Landlord, and under Landlord’s sole control.
 
Tenant shall maintain in full force and effect throughout the term of this Lease
policies providing “all risk” or “special form” insurance coverage protecting
against physical damage (including, but not limited to, fire, lightning,
extended coverage perils, vandalism, sprinkler leakage, water damage, collapse,
and other special extended perils) to the extent of 100% of the replacement cost
of Tenant’s property and improvements, as well as broad form comprehensive or
commercial general liability insurance, in an occurrence form, insuring Landlord
and Tenant jointly against any liability (including bodily injury, property
damage and contractual liability) arising out of Tenant’s use or occupancy of
the Premises, with a combined single limit of not less than $2,000,000, or for a
greater amount as may be reasonably required by Landlord from time to time.  All
such policies shall be of a form and content satisfactory to Landlord; and
Landlord, its Property Manager, and any Mortgagee, shall be named as an
additional insured on all such policies.  All policies shall be with companies
licensed to do business in the State of Kentucky, with financial ratings not
lower than VII in Best’s Insurance Guide (most current edition).  Tenant shall
furnish Landlord with certificates of all policies at least ten (10) days prior
to occupancy; and, further, such policies shall provide that not less than
thirty (30) days written notice be given to Landlord before any such policies
are canceled or substantially changed to reduce the insurance provided
thereby.  All such policies shall be primary and non-contributing with or in
excess of any insurance carried by Landlord.  Tenant shall not do any act which
may make void or voidable any insurance on the Premises or Property; and, in the
event Tenant’s use of the Premises shall result in an increase in Landlord’s
insurance premiums, Tenant shall pay to Landlord upon demand, as Additional
Rent, an amount equal to such increase in insurance.
 
Notwithstanding any provision in this Lease to the contrary, Landlord, Tenant,
and all parties claiming under them, each mutually release and discharge each
other from responsibility for that portion of any loss or damage paid or
reimbursed by an insurer of Landlord or Tenant under any fire, extended coverage
or other property insurance policy maintained by Tenant with respect to its
Premises or by Landlord with respect to the Building or the Property (or which
would have been paid had the insurance required to be maintained hereunder been
in full force and effect), no matter how caused, including negligence, and each
waives any right of recovery from the other including, but not limited to,
claims for contribution or indemnity, which might otherwise exist on account
thereof.  Any fire, extended coverage or property insurance policy maintained by
Tenant with respect to the Premises, or Landlord with respect to the Building or
the Property, shall contain, in the case of Tenant’s policies, a waiver of
subrogation provision or endorsement in favor of Landlord, and in the case of
Landlord’s policies, a waiver of subrogation provision or endorsement in favor
of Tenant, or, in the event that such insurers cannot or shall not include or
attach such waiver of subrogation provision or endorsement, Tenant and Landlord
shall obtain the approval and consent of their respective insurers, in writing,
to the terms of this Lease.  Each party agrees to indemnify, protect, defend and
hold harmless the other party, and its agents, officers, employees and
contractors from and against any claim, suit or cause of action asserted or
brought by such indemnifying party’s insurers for, on behalf of, or in the name
of such indemnifying party, including, but not limited to, claims for
contribution, indemnity or subrogation, brought in contravention of this
Paragraph 19.  The mutual releases, discharges and waivers contained in this
provision shall apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES
IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OR STRICT LIABILITY OF LANDLORD OR
TENANT.
 
 
13

--------------------------------------------------------------------------------

 

Landlord shall not be responsible for, and Tenant releases and discharges
Landlord from, and Tenant further waives any right of recovery from Landlord
for, any loss for or from business interruption or loss of use of the Premises
suffered by Tenant in connection with Tenant’s use or occupancy of the Premises,
EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OR STRICT
LIABILITY OF LANDLORD, except as to Landlord’s gross negligence and intentional
willful misconduct.
 
20.           MORTGAGES.  This Lease is subject and subordinated to any
mortgages, deeds of trust or underlying leases, as well as to any extensions or
modifications thereof (hereinafter collectively referred to as “Mortgages”), now
of record or hereafter placed of record.  In the event Landlord exercises its
option to further subordinate this Lease, Tenant shall at the option of the
holder of said Mortgage attorn to said holder.  Any subordination shall be
self-executing, but Tenant shall, at the written request of Landlord, execute
such further reasonable assurances as Landlord deems desirable to confirm such
subordination.  In the event any existing or future lender, holding a mortgage,
deed of trust or other commercial paper, requires a modification of this Lease
which does not increase Tenant’s Rent hereunder, or does not materially change
any obligation of Tenant hereunder, Tenant agrees to execute appropriate
instruments to reflect such modification, upon request by Landlord.
 
21.           LIENS.  Tenant shall not mortgage or otherwise encumber or allow
to be encumbered its interest herein without obtaining the prior written consent
of Landlord.  Tenant shall not allow any liens to be filed against the Premises
or the Property, and Tenant shall keep the Premises and the Property free and
clear of any mechanic’s and materialman’s liens arising in connection with any
repair or alteration to the Premises performed by Tenant or its
contractors.  Should Tenant cause any mortgage, lien or other encumbrance
(hereinafter singularly or collectively referred to as “Encumbrance”) to be
filed, against the Premises or the Property, Tenant shall dismiss or bond
against same within fifteen (15) days after the filing thereof.  If Tenant fails
to remove said Encumbrance within said fifteen (15) days, Landlord shall have
the absolute right to remove said Encumbrance by whatever measures Landlord
shall deem convenient including, without limitation, payment of such
Encumbrance, in which event Tenant shall reimburse Landlord, as Additional Rent,
all costs expended by Landlord, including reasonable attorneys fees, in removing
said Encumbrance.  Tenant shall indemnify, defend and hold harmless Landlord and
its agents, employees and contractors from and against any damages, losses or
costs arising out of any such claim and from any liens or encumbrances arising
from any work performed by Tenant or on behalf of Tenant in the Premises or the
Property.  Tenant’s indemnification of Landlord contained in this Paragraph
shall survive the expiration or earlier termination of this Lease.  All of the
aforesaid rights of Landlord shall be in addition to any remedies which either
Landlord or Tenant may have available to them at law or in
equity.  Notwithstanding anything in this Lease to the contrary, Tenant is not
authorized to act for or on behalf of Landlord as Landlord’s agent or otherwise,
for any purposes of constructing improvements, additions or alterations to the
Premises.
 
22.           GOVERNMENT REGULATIONS.  Tenant, at Tenant’s sole cost and
expense, shall conform with all laws and requirements of any Municipal, State,
or Federal, authorities now in force, or which may hereafter be in force,
pertaining to the Premises, as well as any requirement of Landlord’s insurance
carrier with respect to Tenant’s use of the Premises.  The judgment of any
court, or an admission of Tenant in any action or proceeding at law, whether
Landlord be a party thereto or not, shall be conclusive of the fact as between
Landlord and Tenant.  The foregoing provisions of this Paragraph 22 shall be
subject to the requirements of Paragraph 3(c) above relating to Landlord’s
obligations pertaining to Legal Requirements.
 
23.           NOTICES. All notices which are required to be given hereunder
shall be in writing, and delivered by either (a) hand delivery, or (b) United
States registered or certified mail, or (c) an overnight commercial package
courier/delivery service with a follow-up letter sent by United States mail; and
such notices shall be sent postage prepaid, addressed to the parties hereto at
their respective addresses set forth in Items 20 and 21 of the Basic Lease
Provisions.  Either party may designate a different address by giving notice to
the other party of same at the address set forth above.  Notices shall be deemed
received on the date of the return receipt, or in the case of hand delivery,
immediately upon such delivery.  If any such notices are refused, or if the
party to whom any such notice is sent has relocated without leaving a forwarding
address, then the notice shall be deemed received on the date the notice-receipt
is returned stating that the same was refused or is undeliverable at such
address.
 
 
14

--------------------------------------------------------------------------------

 

24.         PARKING.  Tenant shall be liable for all vehicles owned, rented or
used by Tenant or Tenant’s agents, employees, contractors and invitees in or
about the Property.  Tenant shall not store any equipment, inventory or other
property in any trucks, nor store any trucks on the parking lot of the
Property.  Notwithstanding the aforesaid, in the event the Premises have access
to a loading dock which exclusively services the Premises, then Tenant shall
have the right to park overnight its operable trucks in front of such loading
docks; provided, however, such operable trucks shall not block or restrict
access to and from the Building and the parking lot.  Tenant shall not park or
store any motor vehicles within the Premises.  In the event the Premises have
access to a loading dock which does not exclusively service the Premises, Tenant
shall not park its trucks in the dock area longer than the time it takes to
reasonably load or unload its trucks.  In no event shall Tenant park any vehicle
in or about a loading dock which exclusively services another tenant in, on or
about the Property, or in a thoroughfare, driveway, street, or other area not
specifically designated for parking.  Landlord reserves the right to establish
uniform rules and regulations for the loading and unloading of trucks upon the
Property, which rules may include the right to designate specific parking spaces
for tenants’ use.  Upon request by Landlord, Tenant shall move its trucks and
vehicles if, in Landlord’s reasonable opinion, said vehicles are in violation of
any of the above restrictions.
 
25.         OWNERSHIP.
 
(a)           In the event of a sale or conveyance by Landlord of the Building
or the Property, Landlord shall be released from any and all liability under
this Lease accruing from and after such sale or conveyance.  If the Security
Deposit has been made by Tenant prior to such sale or conveyance, Landlord shall
transfer the Security Deposit to the purchaser, and upon delivery to Tenant of
notice thereof, Landlord shall be discharged from any further liability in
reference thereto.
 
(b)           Landlord shall not be in default of any obligation of Landlord
hereunder unless Landlord fails to perform any of its obligations under this
Lease within thirty (30) days after receipt of written notice of such failure
from Tenant; provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, Landlord
shall not be in default if Landlord commences to cure such default within the
thirty (30) day period and thereafter diligently prosecutes the same to
completion.  All obligations of Landlord under this Lease will be binding upon
Landlord only during the period of its ownership of the Premises and not
thereafter.  All obligations of Landlord hereunder shall be construed as
covenants, not conditions.
 
(c)           Any liability of Landlord for a default by Landlord under this
Lease, or a breach by Landlord of any of its obligations under the Lease, shall
be limited solely to its interest in the Property, and in no event shall any
personal liability be asserted against Landlord in connection with this Lease
nor shall any recourse be had to any other property or assets of Landlord. For
purposes of this Paragraph 25(c), Landlord’s interest in the Property shall be
deemed to include: (i) the rents or other income from the Property received by
Landlord after Tenant obtains a final judgment against Landlord, (ii) the net
proceeds received by Landlord from the sale or other disposition of all or any
part of Landlord’s right, title and interest in the Property after Tenant
obtains a final judgment against Landlord, (iii) the net proceeds received by
Landlord from any condemnation or conveyance in lieu of condemnation of all or
any portion of the Property after Tenant obtains a final judgment against
Landlord, and (iv) the net proceeds of insurance received by Landlord from any
casualty loss of all or any portion of the Property after Tenant obtains a final
judgment against Landlord.  If such default by Landlord shall occur, Tenant may
pursue any legal or equitable remedy for which it is entitled; provided,
however, Tenant hereby expressly waives and agrees that Tenant shall have no
offset rights on account of any breach or default by Landlord under this Lease.
Under no circumstances whatsoever shall Landlord or Tenant ever be liable for
punitive, consequential or special damages under this Lease (except if in the
case of Tenant as the same relates to estoppels matters, a holding over in the
Premises or environmental matters which are Tenant’s responsibility under this
Lease) and Tenant and Landlord each waives any rights it may have to such
damages under this Lease in the event of a breach or default by the other under
this Lease, except as otherwise expressly set forth herein.
 
26.         INTENTIONALLY DELETED.
 
27.         ESTOPPEL CERTIFICATES. Upon Landlord’s written request, Tenant shall
execute and return to Landlord, within fifteen (15) days, a statement in writing
certifying that this Lease is unmodified and in full force and effect, that
Tenant has no defenses, offsets or counterclaims against its obligations to pay
any Rent or to perform any other covenants under this Lease, that there are no
uncured Defaults of Landlord or Tenant, and setting forth the dates to which the
Rent and other charges have been paid, and any other information reasonably
requested by Landlord.  In the event Tenant fails to return such statement
within said fifteen (15) days, setting forth the above or, alternatively,
setting forth those lease modifications, defenses and/or uncured Defaults,
Tenant shall be in default hereunder or, at Landlord’s election, it shall be
deemed that Landlord’s statement is correct with respect to the information
therein contained.  Any such statement delivered pursuant to this Paragraph may
be relied upon by any prospective purchaser, mortgagee, or assignee of any
mortgagee of the Property.
 
 
15

--------------------------------------------------------------------------------

 

28.         CONDITION OF PREMISES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS LEASE, LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE,
WHICH DISCLAIMER IS HEREBY ACKNOWLEDGED BY TENANT.  THE TAKING OF POSSESSION BY
TENANT SHALL BE CONCLUSIVE EVIDENCE THAT TENANT:
 
 
(i)
ACCEPTS THE PREMISES, THE BUILDING AND LEASEHOLD IMPROVEMENTS AS SUITABLE FOR
THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;

 
 
(ii)
ACCEPTS THE PREMISES AND PROPERTY AS BEING IN GOOD AND SATISFACTORY CONDITION;

 
 
(iii)
WAIVES ANY DEFECTS (EXCEPT LATENT DEFECTS) IN THE PREMISES AND ITS APPURTENANCES
EXISTING NOW OR IN THE FUTURE, EXCEPT THAT TENANT’S TAKING OF POSSESSION SHALL
NOT BE DEEMED TO WAIVE LANDLORD’S COMPLETION OF MINOR FINISH WORK ITEMS THAT DO
NOT INTERFERE WITH TENANT’S OCCUPANCY OF THE PREMISES; AND

 
 
(iv)
WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR HABITABILITY.

 
29.         INTENTIONALLY DELETED.
 
30.         PERSONAL PROPERTY TAXES.  Tenant shall timely pay all taxes assessed
against Tenant’s personal property and all improvements to the Premises in
excess of Landlord’s standard installations.  If said personal property and
improvements are assessed with the property of Landlord, Tenant shall pay to
Landlord an amount equal to Tenant’s share of such taxes, within ten (10) days
after receipt of Landlord’s statement for same.
 
31.         BROKERAGE.  Landlord and Tenant each warrant to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only those referred to in Items 23 and 24
of the Basic Lease Provisions (“Brokers”) and that it knows of no other real
estate broker or agent who is or might be entitled to a commission in connection
with this Lease.  Landlord and Tenant each hereby agree to indemnify, defend and
hold the other harmless from and against all claims for any brokerage
commissions, finders’ fees or similar payments by any persons other than those
Brokers listed above and all costs, expenses and liabilities incurred in
connection with such claims, including reasonable attorneys’ fees and costs.
 
32.         SEVERABILITY. In the event any provision of this Lease is invalid or
unenforceable, the same shall not affect or impair the validity or
enforceability of any other provision.
 
33.         HAZARDOUS MATERIALS.  Tenant shall not cause or permit any Hazardous
Material to be generated, produced, brought upon, used, stored, treated or
disposed of in or about the Property by Tenant, its agents, employees,
contractors, sublessees or invitees without the prior written consent of
Landlord.  Landlord shall be entitled to take into account such other factors or
facts as Landlord may reasonably determine to be relevant to determining whether
to grant or withhold consent to Tenant’s proposed activity with respect to
Hazardous Material.  In no event, however, shall Landlord be required to consent
to the installation or use of any storage tanks on the Property.  Tenant, at its
sole cost and expense, shall remediate in a manner satisfactory to Landlord any
Hazardous Materials released on or from the Property by Tenant, its agents,
employees, contractors, subtenants or invitees.  Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises.  As defined in any applicable
laws, Tenant is and shall be deemed to be the “operator” of Tenant’s “facility”
and the “owner” of all Hazardous Materials brought on the Premises by Tenant,
its agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.  As used in the Lease, the
term “Hazardous Materials” means any flammable items, explosives, radioactive
materials, hazardous or toxic substances, material or waste or related
materials, including any substances defined as or included in the definition of
“hazardous substance”, “hazardous wastes,” “hazardous material”, or “toxic
substances” now or subsequently regulated under any applicable federal, state or
local laws or regulations, including without limitation petroleum-based
products, paints, solvents, lead, cyanide, DDT, printing inks, acids,
pesticides, ammonia compounds and other chemical products, asbestos, PCBs and
similar compounds, and including any different products and materials which are
subsequently found to have adverse effects on the environment or the health and
safety of persons.  Each of the covenants and agreements of Tenant set forth in
this Paragraph shall survive the expiration or earlier termination of this
Lease.

 
16

--------------------------------------------------------------------------------

 

34.          MISCELLANEOUS.
 
(a)           THE TERMS AND PROVISIONS CONTAINED IN ALL EXHIBITS, SCHEDULES AND
ADDENDA HERETO, INCLUDING WITHOUT LIMITATION, EXHIBITS A THROUGH K-1, ARE
INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN.  In addition to the
terms and conditions set forth herein, Landlord and Tenant shall be bound by
those certain Rules and Regulations, set forth on Exhibit D, attached hereto and
made a part hereof.
 
(b)           All of the covenants of Tenant hereunder shall be deemed and
construed to be “conditions” as well as “covenants” as though both words were
used in each separate instance.
 
(c)           This Lease shall not be recorded by Tenant without the prior
written consent of Landlord.
 
(d)           The paragraph headings appearing in this Lease are inserted only
as a matter of convenience, and in no way define or limit the scope of any
paragraph.
 
(e)           Except with respect to Tenant’s obligation for the payment of Rent
hereunder, in the event any obligation to be performed by either Landlord or
Tenant is prevented or delayed due to labor disputes, acts of God, inability to
obtain materials, government restrictions, casualty, or other causes beyond the
control of the parties hereto, the party liable to perform such obligation shall
be excused from performing same for a period of time equal to any aforesaid
delay.
 
(f)           Submission of this Lease shall not be deemed to be an offer, or an
acceptance, or a reservation of the Premises; and Landlord shall not be bound
hereby until Landlord has delivered to Tenant, or to Tenant’s agent, designated
representative or Tenant’s Broker as set forth in Item 24 of the Basic Lease
Provisions, a fully executed copy of this Lease, signed by both of the parties
on the last page of this Lease in the spaces herein provided.  Until such
delivery, Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants.  Notwithstanding anything contained herein to the contrary,
Landlord may withhold possession of the Premises from Tenant until such time as
Tenant has paid to Landlord the first installment payment as set forth in Item
#12 of the Basic Lease Provisions of the Lease.
 
(g)           All of the terms of this Lease shall extend to and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.
 
(h)           This Lease and the parties’ respective rights hereunder shall be
governed by the laws of the State of Kentucky.  In the event of litigation, suit
shall be brought in Boone County, Kentucky.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY
JURY ON ANY ISSUE TO ENFORCE ANY TERM OR CONDITION OF THIS LEASE, OR WITH
RESPECT TO LANDLORD’S RIGHT TO TERMINATE THIS LEASE, OR TERMINATE TENANT’S RIGHT
OF POSSESSION.
 
(i)           In the event of any legal action or proceeding brought by either
party against the other arising out of this Lease, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs (including, without
limitation, court costs and expert witness fees) incurred in such action.  Such
amounts shall be included in any judgment rendered in any such action or
proceeding.
 
(j)           No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant.  Landlord’s consent to or
approval of any act by Tenant requiring Landlord’s consent or approval under
this Lease shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act of Tenant.  No act or thing done by
Landlord or Landlord’s agents during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, unless in writing signed by
Landlord.  The delivery of the keys to any employee or agent of Landlord shall
not operate as a termination of the Lease or a surrender of the Premises.  The
acceptance of any Rent by Landlord following a breach of this Lease by Tenant
shall not constitute a waiver by Landlord of such breach or any other breach
unless such waiver is expressly stated in a writing signed by Landlord.
 
(k)           Landlord shall be the sole determinant of the type and amount of
any access control or courtesy guard services to be provided to the Property, if
any.  IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND TENANT HEREBY
WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR CRIMINAL ENTRY OF
THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROPERTY, (II) ANY DAMAGE
TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE PREMISES, THE
BUILDING OR THE PROPERTY, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL ACTS OF THIRD
PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN, MALFUNCTION
AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD SERVICES PROVIDED
BY LANDLORD.
 
 
17

--------------------------------------------------------------------------------

 

(l)           Upon Tenant’s paying the Rent reserved hereunder and observing and
performing all of the covenants, conditions and provisions on Tenant’s part to
be observed and performed hereunder, Tenant shall have quiet possession of the
Premises for the term hereof without hindrance or ejection by any person
lawfully claiming by, through or under Landlord.
 
(m)         Time is of the essence of this Lease and each and all of its
provisions.
 
(n)          If Tenant is a corporation, each individual executing this Lease on
behalf of Tenant hereby covenants and warrants that Tenant is a duly authorized
and existing corporation, that Tenant has and is qualified to do business in the
State of Kentucky, that the corporation has full right and authority to enter
into this Lease, and that each person signing on behalf of the corporation is
authorized to do so.  If Tenant is a partnership or trust, each individual
executing this Lease on behalf of Tenant hereby covenants and warrants that he
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with the terms of such entity’s partnership or trust
agreement.  Tenant shall provide Landlord on demand with such evidence of such
authority as Landlord shall reasonably request, including, without limitation,
resolutions, certificates and opinions of counsel.
 
(o)          If two or more individuals, corporations, partnerships or other
business associations (or any combination of two or more thereof) shall sign
this Lease as Tenant, the liability of each such individual, corporation,
partnership or other business association to pay Rent and perform all other
obligations hereunder shall be deemed to be joint and several, and all notices,
payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them.  In like manner,
if Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
then the liability of each such member shall be joint and several.
 
(p)          This Agreement is the result of arms-length negotiations between
Landlord and Tenant and their respective attorneys.  Accordingly, neither party
shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.
 
(q)          Upon Landlord’s written request (but no more than once in any given
calendar year), Tenant shall promptly furnish Landlord, from time to time, with
the most current financial statements prepared in accordance with generally
accepted accounting principles, certified by Tenant to be true and correct,
reflecting Tenant’s then current financial condition.  Landlord hereby agrees to
keep such financial information confidential in accordance with, and subject to
the terms of, a separate written confidentiality agreement between Landlord and
Tenant.
 
(r)           This Lease may be executed in several counterparts, each of which
shall be deemed an original, and all of which shall constitute but one and the
same instrument.
 
(s)           Landlord hereby waives any right of distraint or statutory lien
for rent against Tenant’s property on the Premises that would permit Landlord to
possess or sell Tenant’s property before obtaining a judgment.  Landlord does
not waive any right to obtain and enforce any judgment lien or any pre-judgment
rights and remedies other than those described above.
 
35.         PATRIOT ACT COMPLIANCE.  Tenant represents to Landlord that Tenant
is not a person or entity described by Section 1 of the Executive Order (No.
13224) Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079 (September 24,
2001), and does not engage in any dealings or transactions, and is not otherwise
associated, with any such persons or entities or any forbidden entity. A
“forbidden entity” is defined as (i) the governments of Cuba, Iran, North Korea,
Myanmar, Syria and Sudan (each, a “Prohibited Country”) and any of their
agencies, including but not limited to, political units and subdivisions (each,
a “Prohibited Government”); (ii) any company that (1) is wholly or partially
managed or controlled by a Prohibited Government, (2) is established, organized
under, or whose principal place of business is in any Prohibited Country, (3)
has failed to submit an affidavit following request therefor averring that it
does not own or control any property or asset in and has not and does not
transact business with any Prohibited Country; and (iii) to Tenant’s knowledge,
any publicly traded company identified by an independent researcher specializing
in global security as (1) owning or controlling property or assets or having
employees or facilities located in, (2) providing goods or services to or
obtaining goods or services from, (3) having distribution agreements with,
issuing credits or loans to or purchasing bonds or commercial paper issued by,
or (4) investing in any Prohibited Country or any company domiciled in any
Prohibited Country. For purposes of this Paragraph, a “company” is any entity
whether publicly traded or privately owned capable of affecting commerce,
including but not limited to, a government, government agency, natural person,
legal person, sole proprietorship, partnership, firm, corporation, subsidiary,
affiliate, franchisor, franchisee, joint venture, trade association, financial
institution, utility, public franchise, provider of financial services, trust,
or enterprise and any association thereof.
 
 
18

--------------------------------------------------------------------------------

 

36.           MOVING ALLOWANCE.  Subject to the terms of this Paragraph 36,
Landlord shall contribute toward Tenant's costs and expenses incurred in
connection with relocating and moving into the Premises (“Moving Costs”) a cash
sum up to a maximum amount of $15,000 (the “Moving Allowance”).  Landlord's
payment of the Moving Allowance, or such portion thereof as Tenant may be
entitled to, shall be made within thirty (30) days after each and all of the
following conditions shall have been satisfied: (i) Tenant shall have delivered
to Landlord paid receipts or other written evidence satisfactorily
substantiating the actual amount of the Moving Costs incurred by Tenant; and
(ii) Tenant shall not then be in material default of any of the provisions of
the Lease. If the actual Moving Costs are less than the Moving Allowance, then
Tenant shall not receive any credit whatsoever for the difference between the
actual Moving Costs the Moving Allowance.  If Tenant does not satisfy items (i)
through (iii) above within four (4) months after the Commencement Date,
Landlord’s obligation to pay all or any portion of the Moving Allowance shall
terminate and be rendered null and void, and Tenant shall automatically be
deemed to have waived any right or interest in and to any remaining portion of
the Moving Allowance
 
WHEREFORE, Landlord and Tenant have respectively executed this Lease the day and
year first above written.
 
LANDLORD:
 
TENANT:
CIVF I-KY1M01-KY1M06 & KY1W01, LLC,
 
Healthwarehouse.com, Inc., a Delaware corporation
a Delaware limited liability company
         
By:  
DCT Industrial Value Fund I, L.P.,
     
a Delaware limited partnership,
     
its Sole Member
             
By:  
DCT Industrial Value Fund I, Inc.
       
a Maryland corporation,
       
its General Partner
   



By:
     
 
By:
     
Name:  
William E. Chester
 
Name:  
     
Title:
Vice President
 
Title:
     
Date:
     
 
Date:
     


 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
PREMISES


[pg20.jpg]

 
20

--------------------------------------------------------------------------------

 

EXHIBIT B
LEGAL DESCRIPTION OF PROPERTY


[pg21.jpg]
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT C
CONSTRUCTION WORK LETTER (TURNKEY)


(a)        Landlord agrees to furnish or perform, at Landlord’s sole cost and
expense, those items of construction and those improvements (the “Tenant
Improvements”) as specified below:


(i)           Apply two (2) coats of flat white latex paint to warehouse walls
(floor to ceiling, including insulation and exposed concrete wall)
(ii)          Prep and paint all garage doors using DTM latex paint
(iii)         Paint the interior of all metal doors and frames with industrial
enamel and paint columns 10’ A.F.F. safety yellow/red
(iv)        Make necessary HVAC repairs to the A/C units in the warehouse to
provide in good working condition
(v)         Remove the drywall from the northwest corner of the warehouse
covering the corner glassed area and fix the water leaking through these windows
from the outside


(b)       If Tenant shall desire any changes in the Tenant Improvements, Tenant
shall so advise Landlord in writing and Landlord shall determine whether such
changes can be made in a reasonable and feasible manner.  Any and all costs of
reviewing any requested changes, and any and all costs of making any changes to
the Tenant Improvements which Tenant may request and which Landlord may agree to
shall be at Tenant’s sole cost and expense and shall be paid to Landlord upon
demand and before execution of the change order.
 
(c)        Landlord shall proceed with and complete the construction of the
Tenant Improvements.  As soon as such improvements have been Substantially
Completed, Landlord shall notify Tenant in writing of the date that the Tenant
Improvements were Substantially Completed.  Such date, unless an earlier date is
specified as the Commencement Date in this Lease or otherwise agreed to in
writing between Landlord and Tenant, shall be the “Commencement Date,”  unless
the completion of such improvements was delayed due to any act or omission of,
or delay caused by, Tenant including, without limitation, Tenant’s failure to
approve plans, complete submittals or obtain permits within the time periods
agreed to by the parties or as reasonably required by Landlord, in which case
the Commencement Date shall be the date such improvements would have been
completed but for the delays caused by Tenant.  The Tenant Improvements shall be
deemed substantially completed (“Substantially Completed”) when, in the
reasonable opinion of the Landlord’s architect (whether an employee or agent of
Landlord or a third party architect) (“Architect”), the Premises are
substantially completed except for punch list items which do not prevent in any
material way the use of the Premises for the purposes for which they were
intended.  In the event Tenant, its employees, agents, or contractors cause
construction of such Tenant Improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the Architect,
Substantial Completion would have occurred if such delays had not taken
place.  Without limiting the foregoing, Tenant shall be solely responsible for
delays caused by Tenant’s request for any changes in the plans, Tenant’s request
for long lead items or Tenant’s interference with the construction of the Tenant
Improvements (each of the foregoing, a “Tenant Delay”), and such Tenant Delays
shall not cause a deferral of the Commencement Date beyond what it otherwise
would have been.  After the Commencement Date Tenant shall, upon demand, execute
and deliver to Landlord a letter of acceptance of delivery of the Premises.
 
(d)           The failure of Tenant to take possession of or to occupy the
Premises shall not serve to relieve Tenant of obligations arising on the
Commencement Date or delay the payment of Rent by Tenant.  Subject to applicable
ordinances and building codes governing Tenant’s right to occupy or perform in
the Premises, Tenant shall be allowed to install its tenant improvements,
machinery, equipment, fixtures, or other property on the Premises during the
final stages of completion of construction provided that Tenant does not thereby
interfere with the completion of construction or cause any labor dispute as a
result of such installations, and provided further that Tenant does hereby agree
to indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Property, Building or the property of Landlord, its contractors, subcontractors,
or materialmen, and any death or personal injury to any person or persons
arising out of such installations, EVEN IF SUCH LOSS, DAMAGE, LIABILITY, DEATH,
OR PERSONAL INJURY WAS CAUSED SOLELY OR IN PART BY LANDLORD’S NEGLIGENCE OR
STRICT LIABILITY, BUT NOT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF LANDLORD.  Any such occupancy or performance in the
Premises shall be in accordance with the provisions governing Alterations in the
Lease, and shall be subject to Tenant providing to Landlord satisfactory
evidence of insurance for personal injury and property damage related to such
installations and satisfactory payment arrangements with respect to
installations permitted hereunder.  Delay in putting Tenant in possession of the
Premises shall not serve to extend the term of this Lease or to make Landlord
liable for any damages arising therefrom.
 
 
22

--------------------------------------------------------------------------------

 

EXHIBIT D
RULES AND REGULATIONS


Tenant agrees to comply with the following rules and regulations, and any
subsequent rules or regulations which Landlord may reasonably adopt or modify
from time to time.  Tenant shall be bound by such rules and regulations to the
same extent as if such rules and regulations were covenants of this Lease; and
any non-compliance thereof shall constitute grounds for Default under this
Lease.  Landlord shall not be liable for the non-observance of said rules and
regulations by any other tenant, provided, however, that Landlord shall enforce
such rules and regulations in a non-discriminatory and uniform manner against
other tenants at the Property.
 
1.
Tenant shall not use any picture or likeness of the Property in any notices or
advertisements, without Landlord’s prior written consent.

 
2.
In the event Tenant requires any telegraph, telephone or satellite dish
connections, Landlord shall have the right to prescribe additional rules and
regulations regarding the same including, but not limited to, the size, manner,
location and attachment of such equipment and connections.

 
3.
No additional locks shall be placed upon any door of the Premises, and Tenant
shall not permit any duplicate keys to be made, without the prior consent of
Landlord.  Upon the expiration or earlier termination of this Lease, Tenant
shall surrender to Landlord all keys to the Premises and Property.

 
4.
Tenant shall not install or operate any steam or internal combustion engine,
boiler, machinery, or carry on any mechanical business in, on or about the
Premises.  Tenant shall not use any fuel source in, on or about the Premises
other than the fuel source(s) provided by Landlord.

 
5.
Tenant shall not permit in, on or about the Premises any animals other than
service animals; nor shall Tenant create or allow any foul or noxious gas,
noise, odors, sounds, and/or vibrations to emanate from the Premises, or create
any interference with the operation of any equipment or radio or television
broadcasting/reception from in, on or about the Property, which may obstruct or
interfere with the rights of other tenant(s) in the Property.

 
6.
All sidewalks, loading areas, stairways, doorways, corridors, and other common
areas shall not be obstructed by Tenant or used for any purpose other than for
ingress and egress.  Landlord retains the right to control all public and other
areas not specifically designated as the Premises, provided nothing herein shall
be construed to prevent access to the Premises or the common areas of the
Property by Tenant or Tenant’s invitees.

 
7.
Tenant shall not install any window treatments other than existing treatments or
otherwise obstruct the windows of the Premises without Landlord’s prior written
consent.

 
8.
After business hours, Tenant shall lock all doors and windows of the Premises
which enter upon any common areas of the Property; and Tenant shall be liable
for all damages sustained by Landlord or other tenants within the Property
resulting from Tenant’s default or carelessness in this respect.

 
9.
Any person(s) who shall be employed by Tenant for the purpose of cleaning the
Premises shall be employed at Tenant’s cost.  Tenant shall indemnify and hold
Landlord harmless from all losses, claims, liability, damages, and expenses for
any injury to person or damage to property of Tenant, or third persons, caused
by Tenant’s cleaning contractor.

 
10.
Tenant shall not canvass or solicit business, or allow any employee of Tenant to
canvass or solicit business, from other tenants in the Property, unless the same
is within the scope of Tenant’s normal business.

 
11.
Landlord reserves the right to place into effect a “no smoking” policy within
all or selected portions of the common areas of the Property, wherein Tenant,
its agents, employees and invitees shall not be allowed to smoke.  Tenant shall
not be allowed to smoke in any common stairwells, elevators or bathrooms; nor
shall Tenant dispose of any smoking material including, without limitation,
matches, ashes and cigarette butts on the floors of the Property, about the
grounds of the Property, or in any receptacle other than a specifically
designated receptacle for smoking.

 
 
23

--------------------------------------------------------------------------------

 

EXHIBIT E
HVAC MAINTENANCE CONTRACT


Paragraph 8 of the Lease, captioned “TENANT’S REPAIRS AND MAINTENANCE,” is
revised to include the following provisions:
 
Tenant agrees to enter into and maintain through the Term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment serving the
Premises.  Landlord requires Tenant to retain a qualified HVAC contractor to
perform this work.  A copy of the service contract must be provided to the
Landlord within sixty (60) days upon occupancy of the Premises.
 
The service contract must become effective within thirty (30) days of Tenant’s
occupancy, and service visits should be performed on a quarterly
basis.  Landlord agrees that Tenant may utilize Landlord’s HVAC contractor at
the rate Landlord would pay for such contract.  Landlord suggests that Tenant
send the following list to a qualified HVAC contractor to be assured that these
items are included in the maintenance contract:
 
1.
Adjust belt tension;

 
2.
Lubricate all moving parts, as necessary;

 
3.
Inspect and adjust all temperature and safety controls;

 
4.
Check refrigeration system for leaks and operation;

 
5.
Check refrigeration system for moisture;

 
6.
Inspect compressor oil level and crank case heaters;

 
7.
Check head pressure, suction pressure and oil pressure;

 
8.
Inspect air filters and replace when necessary;

 
9.
Check space conditions;

 
10.
Check condensate drains and drain pans and clean, if necessary;

 
11.
Inspect and adjust all valves;

 
12.
Check and adjust dampers; and

 
13.
Run machine through complete cycle.

 
 
24

--------------------------------------------------------------------------------

 

EXHIBIT F
MOVE-OUT CONDITIONS


Notwithstanding anything to the contrary in this Lease, Tenant is obligated to
check and address prior to move-out of the facility the following
items.  Landlord expects to receive the space in a well maintained condition,
with normal wear and tear of certain areas acceptable.  The following list is
designed to assist Tenant in the move-out procedures but is not intended to be
all inclusive.
 
1.
All lighting is to be placed into good working order including, without
limitation, replacement of bulbs, ballasts, and lenses as needed.

 
2.
All truck doors and dock levelers should be serviced and placed in good
operating order.  This would include the necessary replacement of any dented
truck door panels and adjustment of door tension to insure proper
operation.  All door panels which are replaced need to be painted to match the
building standard.

 
3.
All structural steel columns in the warehouse and office should be inspected for
damage and Tenant shall be responsible for repairing any damage to such
structural steel columns caused by or attributable to Tenant, its agents,
employees or invitees.  Repairs of this nature should be pre-approved by the
Landlord prior to implementation.

 
4.
Heating/air-conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition.  This includes warehouse heaters and exhaust fans.  Upon
move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.

 
5.
All holes in the sheetrock walls should be repaired prior to move-out.

 
6.
The carpets and vinyl tiles should be in a clean condition and should not have
any holes or chips in them.  Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.

 
7.
Facilities should be returned in a clean condition which would include cleaning
of the coffee bar, restroom areas, windows, and other portions of the space.

 
8.
The warehouse should be in broom clean condition with all inventory and racking
removed.  There should be no protrusion of anchors from the warehouse floor and
all holes should be appropriately patched.  If machinery/equipment is removed,
the electrical lines should be properly terminated at the nearest junction box.

 
9.
All exterior windows with cracks or breakage should be replaced.

 
10.
The Tenant shall provide to Landlord the keys for all locks on the Premises,
including front doors, rear doors, and interior doors.

 
11.
Items that have been added by the Tenant and affixed to the Property (excluding
personal property and equipment that are not fixtures) will remain the property
of Landlord, unless agreed otherwise in this Lease.  This would include but is
not limited to mini-blinds, air conditioners, electrical, water heaters,
cabinets, flooring, etc, normal wear and tear excepted.  Except as otherwise set
forth in this Lease, please note that if modifications have been made to the
space, such as the addition of office areas, Landlord retains the right to have
the Tenant remove these at Tenant’s expense.

 
12.
All electrical systems should be left in a safe condition that conforms to
code.  Bare wires and dangerous installations should be corrected prior to
move-out.

 
13.
All plumbing fixtures should be in good working order, including the water
heater.  Faucets and toilets should not leak.

 
14.
All dock bumpers must be left in place and well secured.

 
Notwithstanding the foregoing and except as otherwise set forth in this Lease,
Tenant agrees to surrender the Premises to Landlord in substantially the same
condition as exists at the time that Tenant occupies the Premises and opens for
business.
 
 
25

--------------------------------------------------------------------------------

 

EXHIBIT G
ONE RENEWAL OPTION AT MARKET
 
(a)           Provided that as of the time of the giving of the Extension Notice
and the Commencement Date of the Extension Term, (i) Tenant (or an assignee for
whom Landlord’s prior written consent is not required) is the Tenant originally
named herein, (ii) Tenant actually occupies all of the Premises initially
demised under this Lease and any space added to the Premises, and (iii) no
Default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
one (1) additional term of five (5) years (such additional term is hereinafter
called the “Extension Term”) commencing on the day following the expiration of
the Lease Term (hereinafter referred to as the “Commencement Date of the
Extension Term”).  Tenant shall give Landlord written notice (hereinafter called
the “Extension Notice”) of its election to extend the Lease Term at least six
(6) months, but not more than nine (9) months, prior to the scheduled expiration
date of the Lease Term.


(b)           The Base Rent payable by Tenant to Landlord during the Extension
Term shall be the then prevailing market rate for comparable space in the
Property and comparable buildings in the vicinity of the Property taking into
account the size of the Lease, the length of the renewal term, market
escalations and the credit of Tenant.  The Base Rent shall not be reduced by
reason of any costs or expenses saved by Landlord by reason of Landlord’s not
having to find a new tenant for such Premises (including, without limitation,
brokerage commissions, costs of improvements, rent concessions or lost rental
income during any vacancy period).  In the event Landlord and Tenant fail to
reach an agreement on such rental rate and execute the Amendment (defined below)
at least five (5) months prior to the expiration of the Lease Term, then
Tenant’s exercise of this renewal option shall be deemed withdrawn and the Lease
shall terminate on its original expiration date.


(c)           The determination of Base Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for Additional Rent and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Additional Rent and
other items with respect to the Premises during the Extension Term without
regard to any cap on such expenses set forth in the Lease.


(d)           Except for the Base Rent as determined above, Tenant’s occupancy
of the Premises during the Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the Lease
Term; provided, however, Tenant shall have no further right to any allowances,
credits or abatements or any options to expand, contract, terminate, renew or
extend the Lease.


(e)           If Tenant does not give the Extension Notice within the period set
forth in Paragraph (a) above, Tenant’s right to extend the Lease Term shall
automatically terminate.  Time is of the essence as to the giving of the
Extension Notice.


(f)           Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Extension Term.  The Premises shall be tendered on
the Commencement Date of the Extension Term in “as-is” condition.


(g)           If the Lease is extended for the Extension Term, then Landlord
shall prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto (the
“Amendment”).


(h)           If Tenant exercises its right to extend the Lease Term for the
Extension Term pursuant to this Exhibit, the term “Lease Term” as used in the
Lease, shall be construed to include, when practicable, the Extension Term
except as provided in Paragraph (d) above.

 
26

--------------------------------------------------------------------------------

 

EXHIBIT H
RIGHT OF FIRST OFFER


(a)           “Offered Space” shall mean that certain adjacent space to the
Premises consisting of approximately 34,106 rentable square feet of space, as
shown on Exhibit A to this Lease.
 
(b)           Provided that as of the date of the giving of the Offer Notice,
(i) Tenant (or an assignee for whom Landlord’s prior written consent is not
required) is the Tenant originally named herein, (ii) Tenant actually occupies
all of the Premises initially demised under this Lease and any space added to
the Premises, and (iii) no Default exists or would exist but for the passage of
time or the giving of notice, or both; if at any time during the Lease Term any
portion of the Offered Space is vacant and unencumbered by any rights of any
third party, then Landlord, before offering such Offered Space to anyone, other
than the tenant then occupying such space (or its affiliates), shall offer to
Tenant the right to include the Offered Space within the Premises on
substantially the same terms and conditions upon which Landlord intends to offer
the Offered Space for lease.  Notwithstanding anything to the contrary in the
Lease, the right of first offer granted to Tenant under this Exhibit shall be
subject and subordinate to (i) the rights of all tenants at the Property under
existing leases, and (ii) the herein reserved right of Landlord to renew or
extend the term of any lease with the tenant then occupying such space (or any
of its affiliates), whether pursuant to a renewal or extension option in such
lease or otherwise.
 
(c)           Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “Offer Notice”) which offer shall designate the space
being offered and shall specify the terms which Landlord intends to offer with
respect to any such Offered Space.  Tenant may accept the offer set forth in the
Offer Notice by delivering to Landlord an unconditional acceptance (hereinafter
called “Tenant’s Notice”) of such offer within five (5) business days after
delivery by Landlord of the Offer Notice to Tenant.  Time shall be of the
essence with respect to the giving of Tenant’s Notice.  If Tenant does not
accept (or fails to timely accept) an offer made by Landlord pursuant to the
provisions of this Exhibit with respect to the Offered Space designated in the
Offer Notice and execute the Amendment (defined below) within thirty (30) days
after the delivery of the Offer Notice, Landlord shall be under no further
obligation with respect to such space by reason of this Exhibit.
 
(d)           Tenant must accept all Offered Space offered by Landlord at any
one time if it desires to accept any of such Offered Space and may not exercise
its right with respect to only part of such space.  In addition, if Landlord
desires to lease more than just the Offered Space to one tenant, Landlord may
offer to Tenant pursuant to the terms hereof all such space which Landlord
desires to lease, and Tenant must exercise its rights hereunder with respect to
all such space and may not insist on receiving an offer for just the Offered
Space.
 
(e)           If Tenant at any time declines any Offered Space offered by
Landlord, Tenant shall be deemed to have irrevocably waived all further rights
under this Exhibit, and Landlord shall be free to lease the Offered Space to
third parties including on terms which may be less favorable to Landlord than
those offered to Tenant.
 
(f)           In the event that Tenant exercises its rights to any Offered Space
pursuant to this Exhibit, then Landlord shall prepare, and Tenant shall execute,
an amendment to the Lease which confirms such expansion of the Premises and the
other provisions applicable thereto (the “Amendment”).

 
27

--------------------------------------------------------------------------------

 

EXHIBIT I
LEASE CONFIRMATION CERTIFICATE


This LEASE CONFIRMATION CERTIFICATE is executed as of this ___ day of
_______________, 20__, by and between _________________ (“Landlord”) and
______________ (“Tenant”).


WITNESSETH:
WHEREAS, on ________, 20____, Landlord and Tenant entered into that certain
Agreement of Lease (the “Lease”), for the lease of approximately _________
rentable square feet (“Premises”) located at __________________ (“Building”),
and being more particularly described in the Lease.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Lease;
and


WHEREAS, pursuant to Paragraph 2 of the Lease, the parties have agreed to
execute a written statement (the “Lease Confirmation Certificate”) setting forth
the Commencement Date, the Expiration Date of the Initial Term and certain other
lease terms.


NOW, THEREFORE, Tenant and Landlord hereby state as follows:


(a)
Commencement Date:
______________
 
Expiration Date of Initial Term:
______________



(b)        Pursuant to Item 11 of the Basic Lease Provisions of the Lease, the
Base Rent during the Initial Term is as follows:
Period
 
Annual Rent Amount
   
Monthly Rent
Amount
 
__________ through _____________
  $ _______     $ _______  
__________ through _____________
  $ _______     $ _______  
__________ through _____________
  $ _______     $ _______  
__________ through _____________
  $ _______     $ _______  
__________ through _____________
  $ _______     $ _______  



This Lease Confirmation Certificate is intended to determine the various dates
and time periods referenced above based on the substantive provisions contained
in the Lease in light of the actual facts and circumstances that have come to
pass.  In no event is this Lease Confirmation Certificate intended to modify any
substantive provision of the Lease and is limited to clarifying the Commencement
Date of the Lease, the Expiration Date of the Initial Term of the Lease and the
Base Rent schedule during the Initial Term of the Lease, and in the event of a
conflict between the foregoing terms of the Lease and this Lease Confirmation
Certificate, the terms of the Lease shall control.
 
This Lease Confirmation Certificate may be executed in several counterparts,
each of which may be deemed an original, and all such counterparts together
shall constitute one and the same Lease Confirmation Certificate.
 
IN WITNESS WHEREOF, the parties have executed this Lease Confirmation
Certificate as of the date and year first above written.
 
LANDLORD:
 
TENANT:
     
      
 
      
     
By:
      
 
By:
      
Name:  
      
 
Name:  
      
Title:
      
 
Title:
      
Date:
      
 
Date:
      


 
28

--------------------------------------------------------------------------------

 

EXHIBIT J
ALTERATIONS AND IMPROVEMENTS


1)
Subject to applicable Legal Requirements, Tenant shall cause the office portion
of the Premises to be expanded from its current 2,500 square feet to
approximately 7,000 square feet as shown on the office plan set forth on Exhibit
J-1, subject to Landlord’s approval of the plans and specifications related
thereto, and Landlord’s approval of the contractors performing such office
work.  Tenant shall, at Tenant’s sole cost and expense, remove such office space
upon the expiration or earlier termination of this Lease, and shall repair any
damage to the Premises caused by such removal; provided, however, if Landlord
elects in writing at the time of the giving of its approval of the plans and
specifications related thereto that such office improvements shall remain on the
Premises upon the expiration or earlier termination of this Lease, then Tenant
shall not remove such office improvements and such office improvements will
become Landlord’s property at the expiration or earlier termination of this
Lease, without the requirement of further written instrument.



2)
Tenant will cause 20,000 square feet of current warehouse space to be resurfaced
with high-quality, Retro Plate Concrete Polishing System 99 at a Level 3 finish
using the gray color selection per the specifications and color attached hereto
as Exhibit J-2.  This application will consist of polishing and cleaning the
warehouse floor and sealing the control joints prior to the application of the
product.  The application must be performed by one of the following: EnduraCrete
(contractor), Perfect Polish or an approved Retro Plate product installer.    


 
29

--------------------------------------------------------------------------------

 

EXHIBIT J-1


OFFICE PLAN


[pg30.jpg]

 
30

--------------------------------------------------------------------------------

 

EXHIBIT J-2


RESURFACING SPECS


[pg31.jpg]

 
31

--------------------------------------------------------------------------------

 

[pg32.jpg]

 
32

--------------------------------------------------------------------------------

 